Voto disidente emitido por el
Juez Asociado Señor Rebollo López.
En la opinión concurrente de fecha 28 de marzo de 1983 que emitimos en el caso de Escobar Galarza v. Banuchi Pons, 114 D.P.R. 138 (1983), expresamos que somos del criterio que una de las labores principales —si no la principal— de este Tribunal es la de implantar normas o guías que ayuden a los miembros de la profesión legal en general en la difícil labor que día a día tienen que desempeñar, en específico en relación con aquellas áreas de Derecho en que, a pesar del esfuerzo realizado en el pasado, todavía existen “lagunas”.
En el día de hoy añadimos que tenemos el deber y la obligación, hasta donde ello sea posible, de implantar aque-llas normas o guías que no sólo sean justas con todas las partes y personas envueltas en un litigio, sino que sean sen-cillas, claras y de fácil implementación. Lo complicado y ela-borado no necesariamente es lo jurídicamente correcto.
Entendemos que la opinión de la mayoría de este Tribunal en el presente caso desatará una serie de controversias a nivel de instancia, que puede llevar a un caos en la adminis-tración de la justicia. El interrogatorio de “peritos” —en especial a nivel de la etapa de descubrimiento de prueba e inclusive, por cuanto no se limita la norma implantada, en la vista en su fondo de los casos— se verá plagado de “dimes y diretes” cuando las partes se enfrasquen en discusiones estériles sobre si las preguntas que se formulan al perito caen bajo la categoría de preguntas a “peritos de ocurren-cia, peritos en general o peritos intermedios”.
En adición a lo anteriormente expresado, auguramos que si difícil es hoy en día para una parte o su abogado el conseguir a un profesional competente, no importa lo que se ofrezca pagarle, que consienta —en previsión de un litigio— a prestar sus servicios en calidad de perito, la situación se *722volverá intolerable e imposible una vez se conozca por las clases profesionales la decisión que hoy emite el Tribunal en el presente caso.
Todos los abogados en Puerto Rico que han practicado activamente la profesión en la fase de litigación han sido, en una que otra ocasión, “víctimas” de algunos testigos peritos que en una forma insensible y mercenaria exigen el pago de honorarios exorbitantes como condición previa a prestarse a servir como testigos en corte. Dicha práctica, cada vez más frecuente, es altamente indeseable y merece el más com-pleto y total repudio de los tribunales de justicia de nuestro país.
Esa conducta de algunos profesionales de intentar lu-crarse y aprovecharse de la necesidad que de sus servicios como perito tienen sus conciudadanos cuando se ven envuel-tos en un litigio no puede llevar a este Tribunal a ser, a su vez, insensible con todos los miembros de las distintas clases profesionales en Puerto Rico. No se corrige un mal creando uno nuevo y distinto.
No podemos olvidarnos del hecho de que el conocimiento y la experiencia que tiene un profesional en un momento dado de su vida —de tal grado que lo califica para servir como perito en un tribunal— ha sido el producto del sacrifi-cio, trabajo, esfuerzo y tesón de éste. Entendemos que ese profesional tiene derecho a cobrarle a aquel que quiera obtener el beneficio de su conocimiento y de su experiencia. Parafraseando al extinto Presidente de Estados Unidos Abraham Lincoln, los únicos recursos con que cuenta un profesional para ganarse el sustento de él y de su familia son su tiempo y su consejo. En otras palabras, el profesional vive de lo que cobra por los servicios que presta, por los consejos y recomendaciones que ofrece a los que solicitan su ayuda, y por el tiempo que invierte en ello.
No hay duda de que un profesional, en determinado momento, puede verse envuelto en una situación de hechos en relación con la cual pueda ser citado como un mero tes-*723tigo de los mismos. Si dicho profesional es citado a declarar, no tendría derecho a honorarios como perito, por cuanto se trataría de un testigo más que circunstancias fortuitas han colocado en el curso de una cadena de hechos relacionados con la cuestión litigiosa. Ese sería, a manera de ejemplo, el caso de un médico que observa la ocurrencia de un acci-dente y es llevado a declarar sobre el momento preciso en que, en su opinión, el accidentado expiró; inclusive sería el caso del médico cirujano que participa en una intervención quirúrgica y es llamado a declarar sobre hechos ocurridos en el quirófano durante la operación que se llevó a cabo.
Completamente distinta es la situación, a nuestra ma-nera de ver las cosas, cuando un profesional es requerido para que, previo el examen o análisis de una determinada situación, emita su opinión y rinda un informe al respecto. Desde el hecho más simple que pueda aparecer en dicho informe hasta el más técnico y complicado, todos los hechos que surgen del informe rendido por el perito son el producto y la consecuencia de su condición como tal y están permeados por ella. Si alguna parte interesa saber y perpetuar el porqué de lo expuesto en su informe mediante la toma de una deposición, debe venir obligada a compensarle razona-blemente por el tiempo que ello tome al perito. La alterna-tiva que dicha parte tiene es conformarse con lo que surge del informe.
En el presente caso los demandantes y los demandados otorgaron un contrato de compraventa mediante el cual los primeros le compraron a los segundos las acciones de una corporación conocida como San Lorenzo Trading, Inc. El “activo” principal de la referida corporación —el cual fue la base para calcular el precio de las acciones— lo fueron dos propiedades localizadas en el Barrio Hato de San Lorenzo, Puerto Rico. Después de otorgado el contrato de compra-venta surge una controversia sobre la cabida de las referi-das propiedades y, por ende, sobre el valor de las acciones, controversia que desembocó en la demanda que se presenta *724en el tribunal de instancia. El aquí peticionario, en su calidad de ingeniero tasador, había sido contratado tres años antes de la venta de las acciones por uno de los deman-dados para que tasara dichas propiedades y rindiera un informe de tasación {appraisal report) sobre el valor de las mismas. Hay que destacar que el peticionario no es em-pleado de ninguna de las partes, no recibe un sueldo como tal y no se trata de un testigo que las circunstancias pusieron en el curso de la cadena de hechos relacionados con la cuestión litigiosa, sino que, por el contrario, fue contra-tado para que realizara un acto específico de tasación en su calidad de perito en la materia y todo lo que aparece en el reporte de tasación rendido es el resultado o consecuencia de su condición de profesional que tiene conocimiento espe-cializado y experiencia en la materia sobre la cual versa dicho informe.
Entendemos que el peticionario tiene derecho a cobrar honorarios razonables como testigo perito en relación con su comparecencia a la toma de la deposición; honorarios que, en caso de diferencias de criterio respecto a la razonabi-lidad de los mismos, deben ser fijados por el tribunal de instancia.
Por los fundamentos antes expuestos revocaría la orden recurrida.